     Case 6:19-cv-01008-JWB-JPO Document 1 Filed 01/16/19 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS
                               AT WICHITA, KANSAS


LISA WISE,                                             )
                                                       )
               Plaintiff,                              )
                                                       )
v.                                                     )       Case No.
                                                       )
                                                       )
R & R TRANSPORTATION, INC.                             )
                                                       )
               Defendant.                              )
                                                       )
__________________________________________)

                                         COMPLAINT

       COMES NOW the plaintiff, Lisa Wise, by and through counsel, Brian Pistotnik, of

Pistotnik Law Offices, LLC and for her claims against defendant, alleges and states:

       1.      The plaintiff is a resident of the State of Kansas.

       2.      Defendant R & R Transportation, Inc. (hereinafter referred to as R & R) is a

               North Dakota Corporation mainly transacting business in the state of Minnesota

               which may be served with process through its resident agent Brad Sinclair, 3429

               Interstate Blvd. S., Fargo, ND 58103-2213/

       3.      This court has jurisdiction over the persons involved and subject matter.

       4.      Venue is proper in the Wichita District of this Court.

       5.      This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of

               diversity of citizenship. The matter is in excess of the sum of Seventy-Five

               Thousand and no/100 Dollars ($75,000.00) exclusive of interest and costs.

       6.      At the time of the motor vehicle collision, which is the subject matter of this
Case 6:19-cv-01008-JWB-JPO Document 1 Filed 01/16/19 Page 2 of 10




        action, Lisa Wise was the spouse of Justin Wise, and she has legal standing to

        pursue this case as legal heir, on behalf of herself and the two minor children

        which were the offspring of Justin and Lisa Wise, under Kansas wrongful death

        statutes K.S.A. 60-1901 et seq.

  7.    On or about November 14, 2018, a motor vehicle collision occurred between two

        semi tractors and trailers on US Highway 54 near milepost 122.1 in Kiowa

        County Kansas. The two semis collided head on resulting in the death of the

        occupants of both vehicles.

  8.    Prior to the collision, Justin Wise was operating a 1995 Peterbuilt semi with a

        trailer in tow and he was traveling eastbound on US Highway 54.

  9.    Prior to the collision, Gary Heald was operating a 2019 International semi with a

        trailer in tow and he was traveling westbound on US Highway 54. The semi was

        owned and maintained by defendant R & R.

  10.   At the time of the collision, Gary Heald was acting as an employee and agent of

        R & R and he was acting within the course and scope of his employment for R &

        R.

  11.   For all allegations brought in this Complaint, the actions and omissions of Heald

         are the actions and omissions of R & R under the doctrines of Respondeat

        Superior and Vicarious Liability.

  12.   R & R has applied for motor carrier authority through the United States

        Department of Transportation to operate as a motor carrier under D.O.T. number


                                          2
Case 6:19-cv-01008-JWB-JPO Document 1 Filed 01/16/19 Page 3 of 10




        305573.

  13.   The tractor-trailer operated by R & R and its driver Heald was operating in

        interstate commerce making it subject to the Federal Motor Carrier Safety

        Regulations issued under 49 C.F.R. Sections 381 through 399 which are

        enforceable pursuant to the Motor Carrier Act, PL 96-296, 1980 S 2245 and PL

        96-296, July 1, 1980, 94 Stat 793.

  14.   Under the FMCSR, the R & R tractor-trailer in this case is a commercial motor

        vehicle with a gross operating weight of 10,001 pounds or more.

  15.   The R & R tractor-trailer truck that is the subject matter of this litigation is

        maintained and repaired by R & R.

  16.   The R & R tractor-trailer truck involved in this collision was dispatched,

        supervised, monitored, operated, and controlled by the department operations and

        the fleet management of R & R.

  17.   Heald was dispatched, monitored, operated, and controlled by R & R.

  18.   Heald was hired, qualified, supervised, and trained by R & R.

  19.   R & R’s driving protocols and safety management protocols for Heald were

        created, developed and implemented in the state of Minnesota.

  20.   At all times material hereto R & R and Heald were operating under authority

        through the Department of Transportation (DOT) under its license through

        D.O.T. number 305573.

  21.   Pursuant to 49 C.F.R. § 390.4, a "motor carrier" is a for-hire motor carrier or a


                                         3
Case 6:19-cv-01008-JWB-JPO Document 1 Filed 01/16/19 Page 4 of 10




        private motor carrier. That term includes a motor carrier's agents, officers, and

        representatives as well as employees responsible for hiring, supervising, training,

        assigning, or dispatching of drivers.

  22.   R & R was at all material times a "motor carrier" and an "employer" of its driver

        Heald in regard to the operation of a commercial motor vehicle as defined in 49

        C.F.R. §382.107.

  23.   Pursuant to 49 C.F.R. § 390.3(e)(1) & (2), R & R and Heald are required to be

        knowledgeable of and comply with all applicable regulations contained in the

        FMCSR. For the reasons stated herein, R & R and Heald failed to comply with

        the FMCSR.

  24.   49 U.S.C. § 14704(a)(2) provides that "A carrier . . . is liable for damages

        sustained by a person as a result of an action or omission of that carrier. . . in

        violation of this part.”

  25.   49 U.S.C. § 14101(a) provides that "a motor carrier shall provide safe and

        adequate service, equipment and facilities."

  26.   R & R and Heald negligently and wantonly failed to provide safe and adequate

        service which proximately caused the injury and damages to plaintiff.

  27.   The FMCSRs (49 C.F.R. § 390 et seq.) and the MCA provide the plaintiff with a

        private cause of action. Alternatively, they set forth the applicable minimum

        standard of care including the minimum qualifications for drivers and the

        minimum duties for drivers. 49 C.F.R. § 391.1(a). The violation of the MCA and


                                         4
Case 6:19-cv-01008-JWB-JPO Document 1 Filed 01/16/19 Page 5 of 10




        FMCSRs as set forth in this Complaint is negligence per se and alternatively for

        all allegations set forth in this Complaint the violation of the MCA and the

        FMSCRs is a violation of the applicable minimum standard of care.

  28.   The actions and omissions of R & R and Heald are negligent, careless, reckless,

        grossly negligent and wanton and include, but are not limited to:

        A.      Operation of a commercial motor vehicle in a fatigued state.

        B.      Operation of a commercial motor vehicle in a reckless or careless

             manner.

        C.      Operation of a commercial motor vehicle at a speed greatly in excess of

             the posted speed limit.

        D.      Operation of a commercial motor vehicle at a speed too fast for the then

             present and existing conditions.

        E.      Inattentive operation of a commercial motor vehicle.

        F.      Failure to keep a proper lookout.

        G.      Failing to maintain the lane of travel and crossing the center line of the

             roadway.

        H.      Failure to exercise ordinary care.

        I.      Negligence and negligence per se for violation of 49 CFR Sections 381

             through 399.

        J.      By operating a commercial motor vehicle upon the public streets and

             highways in a negligent and wanton disregard for the safety of plaintiff.


                                          5
Case 6:19-cv-01008-JWB-JPO Document 1 Filed 01/16/19 Page 6 of 10




        K.       Negligence and negligence per se for violation of 49 C.F.R. § 392.14 by

             failing to use extreme caution in the operation of a commercial motor

             vehicle when hazardous conditions exist and/or by failing to discontinue

             the operation of the motor vehicle until the vehicle could be operated

             safely.

        L.       Negligence and negligence per se for violation of 49 C.F.R. § 392.3 by

             operation of a commercial motor vehicle while the driver's ability or alertness

             is impaired.

        M.       Negligence and negligence per se for violation of 49 C.F.R. § 395.3 by

             driving more than the maximum hours allowed by this regulation.

        N.       Negligence and negligence per se for violation of 49 C.F.R. § 395.8 by

             failing to record his logs timely, truthfully, and in conformance with this

             regulation.

        O.       Negligence and negligence per se for violation of 49 C.F.R. § 391.11(a)

             by operation of a commercial motor vehicle when the driver is not properly

             qualified pursuant to this regulation.

        P.       Negligence and negligence per se for violation of 49 C.F.R. § 383.113

             by operating a commercial motor vehicle when the driver does not possess

             and demonstrate the safe driving skills required by this regulation.

        Q.       Negligence and negligence per se for violation of 49 C.F.R. § 383.111

             by operating a commercial motor vehicle when the driver did not have


                                          6
Case 6:19-cv-01008-JWB-JPO Document 1 Filed 01/16/19 Page 7 of 10




             knowledge of safe operating regulations, including the effects of fatigue,

             safety systems knowledge, basic knowledge of basic control maneuvers,

             and basic information on hazard perception and when and how to make

             emergency maneuvers.

        R.      Negligence and negligence per se for violation of 49 C.F.R. § 383.110

             by operation of a commercial motor vehicle without the knowledge and

             skills necessary to operate the same safely.

        S.      Negligence and negligence per se for violation of 49 C.F.R. § 390.11 by

             failing to observe and follow the FMCSR.

        T.      Negligent hiring, retention, qualification, supervision, and training of

             Heald by R & R.

        U.      Failure to train the driver in the proper hazard communication signals,

             hazard perception, and other safe operating protocols.

        V.      Failing to have adequate safety management protocols in place.

        W.      Failing to properly create and implement a proper safety program that

             would require Heald to be adequately tested in written form to determine that

             he has appropriate defensive driving skills;

        X.      Failure to test the driver of their commercial motor vehicle for alcohol

             and drug consumption prior to this collision.

        Y.      Negligence and negligence per se for violation of 49 CFR § 395 by

             failing to adequately document the driver’s record of duty.


                                          7
Case 6:19-cv-01008-JWB-JPO Document 1 Filed 01/16/19 Page 8 of 10




        Z.       Negligence and negligence per se for violation of 49 CFR § 391.31 by

             failing to properly road test their driver.

        AA.      Negligence and negligence per se for violation of 49 C.F.R. § 391.23 by

             failing to properly and completely conduct the three year inquiry into the

             driver’s background and employment which is required by this regulation.

        BB.      Other actions and omissions that will be supplemented after discovery is

             complete.

  29.   As a further direct and proximate result of the negligent and wanton acts and

        omissions of the defendant R & R and its driver, Heald, Justin Wise was fatally

        injured as a result of the head on collision between the two semis and the

        immediate cause of death was multisystem trauma related to the motor vehicle

        collision. The plaintiff Lisa Wise has been damaged with pecuniary and

        nonpecuniary losses as a direct result of the death of her husband. Those losses

        include property damage for the loss of the tractor and trailer, towing and storage

        fees, and taxes for the total destruction of the tractor and trailer. Those losses

        include funeral expenses, economic losses in the past and in the future, Wentling

        damages, and nonpecuniary losses, past and future, for mental anguish, suffering

        and bereavement, loss of society, companionship, comfort and protection, loss of

        marital care, attention, advice and counsel. Justin and Lisa Wise’s children have

        suffered the same nonpecuniary losses but also suffer loss of parental care,

        training, guidance and education. For the aforementioned damages, the Plaintiff


                                           8
    Case 6:19-cv-01008-JWB-JPO Document 1 Filed 01/16/19 Page 9 of 10




                 and her children have been damaged in an amount in excess of SEVENTY-FIVE

                 THOUSAND DOLLARS ($75,000.00).

        30.      Defendant R & R has ratified all conduct of its company driver Heald either

                 expressly or impliedly.

        31.      The plaintiff claims attorney fees against defendant R & R pursuant to K.S.A.

              66-176 which provides, “Any public utility or common carrier which violates any

              of the provisions of law for the regulation of public utilities or common carriers

              shall forfeit, for every offense, to the person, company or corporation aggrieved

              thereby, the actual damages sustained by the party aggrieved, together with the

              costs of suit and reasonable attorney fees, to be fixed by the court. If an appeal is

              taken from the judgment or any part thereof, it shall be the duty of the appellate

              court to include in the judgment additional reasonable attorney fees for services in

              the appellate court or courts.”

        WHEREFORE, the Plaintiff prays for judgment against defendant in an amount in

excess of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), for costs herein, for

attorney fees, for interest allowed by law, and for such other and further relief as the Court

deems just and equitable.

                                           PISTOTNIK LAW OFFICES, L.L.C.

                                           /s/ Brian Pistotnik_______________
                                           Brian Pistotnik #13396
                                           2831 E. Central
                                           Wichita, KS 67214
                                           316-689-8035
                                           Fax: 316-683-4692
                                           brianpistotnik@pistotniklaw.com
                                                    9
   Case 6:19-cv-01008-JWB-JPO Document 1 Filed 01/16/19 Page 10 of 10




               DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

          COMES NOW the plaintiff and demands a pretrial conference and a trial by jury in this

matter.

                                              /s/ Brian Pistotnik_____________
                                              Brian Pistotnik #13396




                           DESIGNATION OF PLACE OF TRIAL

          COMES NOW the plaintiff and designates Wichita, Kansas as the place for trial in

this matter.

                                              /s/ Brian Pistotnik_____________
                                              Brian Pistotnik #13396




                                               10
